DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-3, 6 and 10 as well as the addition of claims 13-15.

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 10 of a method and device for manufacturing an article comprising a discharge unit on which a plurality of discharge outlets are configured to discharge an imprint material as droplets, a measurement unit configured to measure a relative tilt error between the discharge unit and the substrate, the relative tilt error causing a state where distances between the plurality of discharge outlets and the substrate are different from each other and a control unit configured to control a process of causing the discharge unit to discharge the imprint material while moving the substrate with respect to the discharge unit and the relative tilt error causes an arrangement error which is an error between an arrangement of droplets of the imprint material discharged from the plurality of outlets onto the substrate by the process and a target arrangement and in which the control unit is configured to determine a relative movement direction in which the substrate is moved with respect to the discharge unit in the process in accordance with the relative tilt error measured by the measurement unit so that the arrangement error is reduced in addition to the other limitations present in the claims.
The closest prior art of record, Mikami, teaches an imprint apparatus that forms an imprint pattern on a substrate including a discharge unit, measurement unit and control unit for adjusting a relative tilt between the discharge unit and the substrate.  However, as discussed in applicant’s reply filed 07/19/2022 the prior art, alone or in combination with Hashi of record, does not teach nor render obvious the entirety of the particularly claimed subject matter of the independent claims including the relative tilt error causing a state where distances between the plurality of discharge outlets and the substrate are different from each other and a control unit configured to control a process of causing the discharge unit to discharge the imprint material while moving the substrate with respect to the discharge unit and the relative tilt error causes an arrangement error which is an error between an arrangement of droplets of the imprint material discharged from the plurality of outlets onto the substrate by the process and a target arrangement and in which the control unit is configured to determine a relative movement direction in which the substrate is moved with respect to the discharge unit in the process in accordance with the relative tilt error measured by the measurement unit so that the arrangement error is reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742